Citation Nr: 1520069	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for major depression, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability.

7.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected lumbar spine disability.

8.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected lumbar spine disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, March 2011, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral knee, cervical spine, bilateral hip, and left shoulder disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.

FINDINGS OF FACT

1.  The Veteran's currently diagnosed major depression is at least as likely as not the result of her service-connected lumbar spine disability.

2.  The Veteran's currently diagnosed left lower extremity radiculopathy is at least as likely as not the result of her service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Major depression was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Left lower extremity radiculopathy was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for major depression and left lower extremity radiculopathy are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Depression

The Veteran was afforded a VA psychiatric examination in October 2009 with a June 2010 addendum opinion.  Both examiners diagnosed the Veteran with major depression.  The October 2009 examiner concluded that the Veteran's depression was permanently exacerbated by her chronic pain, at least some of which was attributed to her service-connected low back disability.  The June 2010 VA examiner disagreed, despite the October 2009 opinion and several VA treatment records linking her back pain to her depression.  The Board notes that neither of these opinions is any more or less probative than the other.  Both involved a detailed review of the claims file and included supporting rationale.  Thus, as there is a sufficiently probative positive medical opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current major depression is related to her service-connected lumbar spine disability.  The benefit-of-the-doubt will be conferred in the Veteran's favor and her claim for service connection for major depression is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Lower Extremity Radiculopathy

The Veteran was also afforded a peripheral nerves VA examination in March 2013.  The examiner concluded that she did not have a left lower extremity radiculopathy.  In rendering his opinion, the examiner noted that there was no electrodiagnostic testing of record or significant results of such testing.  This is inaccurate.  The VA treatment records show two electrodiagnostic tests, dated in May 2000 and May 2004, both of which were consistent with a left lower extremity neurological deficit.  Rather than remand this claim for an addendum opinion to address these test results, the Board finds that the evidence allows for a grant of service connection.  Significantly, the electrodiagnostic testing results were specifically related to the lumbar spine (May 2000: sciatic nerve compression on the left side; May 2004: left lumbosacral radiculopathy).  These findings are also supported by several VA treatment records that diagnose the Veteran with left lower extremity radiculopathy related to her service-connected low back disability.  

In light of these diagnoses and test results and the inadequacy of the March 2013 negative medical opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran had a current left lower extremity radiculopathy related to her service-connected low back disability.  The benefit-of-the-doubt will be conferred in the Veteran's favor and her claim for service connection for left lower extremity radiculopathy is also granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for major depression is granted.

Entitlement to service connection for left lower extremity radiculopathy is granted.


REMAND

The Veteran was afforded VA examination to determine the etiology of his bilateral knee, cervical spine, bilateral hip, and left shoulder disabilities in May 2010, February 2011, and March 2013.  The examiners concluded that the Veteran's disabilities were not caused by his military service or service-connected low back disability.  However, the examiners failed to provide an opinion on secondary aggravation.  Further, the Veteran has been granted service connection for left lower extremity neuropathy herein, but there is no opinion on any possible relationship between than disabilities and the remanded orthopedic disabilities.  As such, these claims must be remanded for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b) (2014).

As the above grants of service connection for depression and left lower extremity radiculopathy may affect the resolution of the Veteran's claim for TDIU, including on an extraschedular basis, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grants of service connection, including assigning a disability rating and effective date, and then readjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The Board's decision granting service connection for depression and left lower extremity radiculopathy should be implemented by the RO/AMC, including assigning a disability rating and an effective date.  The Veteran and her representative should be properly notified thereof and of her appellate rights.

2.  Thereafter, return the Veteran's claims file to the original May 2010 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original May 2010 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should determine whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee disability, left knee disability, cervical spine disability, right hip disability, left hip disability, and/or left shoulder disability is aggravated by her service-connected low back disability and/or left lower extremity radiculopathy.  In answering this question, the examiner must specifically address the March 2011 VA treatment record indicating that the Veteran was unable to receive knee surgery because of her back problems and noting her altered gait.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a right knee disability, a left knee disability, a cervical spine disability, a right hip disability, a left hip disability, and a left shoulder disability and TDIU should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


